DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment filed of November 11, 2019, in which claims 1, 3, 5-7, 9 and 10 have been amended.  Claim 2 has been canceled.  Accordingly, claims 1 and 3-10 are now pending for examination.
Status of Claims
3.	Claims 1 and 3-10 are pending, all of which are rejected under 35 U.S.C. 102(a)(2).  Claims 5-10 are also rejected under 35 U.S.C. 112(b).  Claims 5-10 are also rejected under 35 U.S.C. 112(a).
Claim Objections
4.	Claim 7 is objected to because of the following informalities:  Claim 7, lines 5-6, “detect a coupling of the electronic communication device (22) to a vehicle communication apparatus (10)” should be changed to ‘detect a coupling of the electronic communication device (21) to a vehicle communication apparatus (10),’ to address a minor typographical error introduced by the amendment, maintain antecedent basis and improve consistency and clarity among the claim.  Appropriate 
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):	(f) Element in Claim for a Combination. – An element in a claim for a 	combination may be expressed as a means or step for performing a specified 	function without the recital of structure, material, or acts in support thereof, and 	such claim shall be construed to cover the corresponding structure, material, or 	acts described in the specification and equivalents thereof.
6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;entirely perform the recited function.	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first detector device (12), which is designed to	detect a coupling of the first electronic communication device (11) to a charging station communication apparatus (20),	identify, from a plurality of stored predetermined transmission protocols, a common transmission protocol of the charging station communication apparatus (20), and	transmit, to the charging station communication apparatus (20), a data communication signal according to the common transmission protocol,” in claim 5, and “a detector device (22), which is designed to detect a coupling of the electronic communication device (22) to a vehicle communication apparatus (10),	identify, from a plurality of stored predetermined transmission protocols, a common transmission protocol of the vehicle communication apparatus (10), and	transmit, to the vehicle communication apparatus (10), a data communication signal according to the common transmission protocol,” in claim 7.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):	(b)  CONCLUSION.—The specification shall conclude with one or more claims 	particularly pointing out and distinctly claiming the subject matter which the 	inventor or a joint inventor regards as the invention.
9.	Claims 5-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
	Regarding claim 5, as discussed above, the claim limitations “a first detector device (12), which is designed toAt the beginning of the communication between the vehicle 1 and the charging station 2, it is necessary to ensure that the vehicle 1 and the charging station 2 agree on a common standard implemented by both participants. To this end, there may be provision in the vehicle communication apparatus 10 of the vehicle 1 for, besides a first communication device 11, a first detector device 12. This first detector device 12 can initially check, for example after the vehicle communication apparatus 10 in the vehicle 1 is coupled to the charging station communication apparatus 20 in the charging station 2, which data transmission protocol(s) are implemented in the charging station communication apparatus 20. Subsequently, the detector device 12 can select a data transmission protocol that is implemented both in the charging station communication apparatus 20 and in the vehicle communication apparatus 10. The first communication device 11 in the vehicle communication apparatus 10 of the vehicle 1 can then set up a communication connection to the second communication device 21 of the charging station communication apparatus 20 in the charging station 2 on the basis of the selected common data transmission protocol. In this manner, it is possible to ensure that a data transmission between the vehicle 1 and the charging station 2 is always performed on the basis of a suitable data transmission protocol that is implemented both in the vehicle communication apparatus 10 and in the charging station communication apparatus 20” (Recited from paragraph [0036] of instant Specification).  The above excerpt from Applicant’s Detailed Description, however, fails to disclose an algorithm sufficient for programming the “first detector device 12” into the specially programmed computing device for performing the respective functions of “detect a coupling of the first electronic communication device (11) to a charging station communication apparatus (20),	identify, from a plurality of stored predetermined transmission protocols, a common transmission protocol of the charging station communication apparatus (20), and	transmit, to the charging station communication apparatus (20), a data communication signal according to the common transmission protocol”.	The above paragraph of Applicant’s Detailed Description fails to provide an acceptable algorithm (a detailed series of two or more steps) which describes how each of the claimed functions of “detect a coupling of the first electronic communication device (11) to a charging station communication apparatus (20),”	“identify, from a plurality of stored predetermined transmission protocols, a common transmission protocol of the charging station communication apparatus (20),” and	“transmit, to the charging station communication apparatus (20), a data communication signal according to the common transmission protocol” are achieved.  To the contrary, the above section from the Detailed Description merely repeats the claim language, and discusses an intended result (i.e., “to ensure that a data transmission between the vehicle 1 and the charging station 2 is always performed on the basis of a suitable data transmission protocol that is implemented both in the vehicle communication apparatus 10 and in the charging station communication apparatus 20”) without disclosing any detail whatsoever as to how the “communication connection between the first communication device (11) in the vehicle communication apparatus 10 of the vehicle 1 and the second communication device 21 in the charging station communication apparatus 20 of the charging station 2” is “set up”.	Indeed, Examiner has searched through the mere eleven-page instant Specification, and cannot find any actual sufficient algorithm for the disclosed “first detector device (12)”.  As such, if the recited “first detector device (12)” of claim 5 lacks the algorithm for programming the specialized program function, then the “first detector device (12)” lacks adequate structure for carrying out the respective functions of “detect a coupling of the first electronic communication device (11) to a charging station communication apparatus (20),	identify, from a plurality of stored predetermined transmission protocols, a common transmission protocol of the charging station communication apparatus (20), and	transmit, to the charging station communication apparatus (20), a data communication signal according to the common transmission protocol”.  The claim thus amounts to pure functional claiming, and the scope of the claim is unclear and indefinite.  Similar reasoning applies to independent claim 7, which recites similar limitations with respect to the “detector device 22,” and is therefore likewise rejected, as well as claim 8, which includes the deficiencies of claim 7.  As well, dependent claims 6, 9 and 10 fail to remedy the deficiencies of independent claims 5 and 7 and are therefore rejected under the same rationale.	Applicants may:	(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or	(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).	If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:	(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or	(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):		(a)  IN GENERAL.—The specification shall contain a written description 	of the invention, and of the manner and process of making and using it, in such 	full, clear, concise, and exact terms as to enable any person skilled in the art to 	which it pertains, or with which it is most nearly connected, to make and use the 	same,  and shall set forth the best mode contemplated by the inventor or joint 	inventor of carrying out the invention.
11.	Claims 5-10 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	As discussed above, independent claim 5 recites the claim limitations “a first detector device (12), which is designed to	detect a coupling of the first electronic communication device (11) to a charging station communication apparatus (20),	identify, from a plurality of stored predetermined transmission protocols, a common transmission protocol of the charging station communication apparatus (20), and	transmit, to the charging station communication apparatus (20), a data communication signal according to the common transmission protocol,” without providing any detail as to how the specialized program functions are achieved.	Therefore, the instant Specification does not provide a disclosure of corresponding structure in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how the inventor intended to program the computer (vehicle communication apparatus (10)) to perform all of the claimed functions.  Again, the Detailed Description fails to disclose an algorithm (series of at least two or more specific steps) to demonstrate to one of ordinary skill in the art that the inventor was in possession of the claimed invention at the time of filing.  An original claim may lack written description when the claim defines the invention in functional language specifying a desired result (in this case detect a coupling of the first electronic communication device (11) to a charging station communication apparatus (20), identify, from a plurality of stored predetermined transmission protocols, a common transmission protocol of the charging station communication apparatus (20), and transmit, to the charging station communication apparatus (20), a data communication signal according to the common transmission protocol) but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved.  Simply restating the function recited in the claim language is not sufficient to satisfy the written description requirement.  The same reasoning applies to claims 6-10.
Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:	A person shall be entitled to a patent unless –	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
14.	Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gerber et al. (United States Patent No. US 9,669,719), hereinafter “Gerber”.
	Regarding claim 1, Gerber discloses a method for setting up a communication connection between a vehicle communication apparatus (10) and a charging station communication apparatus (20), having the steps of (method of charging an electric vehicle at a charging station) (Gerber, Abstract):	coupling (S1) the vehicle communication apparatus (10) to the charging station communication apparatus (20) (electrically connecting the charging station to the vehicle. More particularly, to charge the bus 10 using the charging interface 18 (See FIG. 1), Gerber teaches that when bus 10 is positioned below an over-hanging charge head of an external charging station (not shown), the charge head automatically descends and electrically connects with the charging interface 18. When electrical contact is established between the charging interface and the charge head, current is directed into the bus 10 to charge the battery system 14. See also FIG. 3, showing charging system 60 of a charge station, which supplies DC current to charge port 16 of bus 10) (Gerber, Abstract, FIGS. 1 and 3, col. 3, ll. 19-21, col. 3, ll. 36-40, col. 4, ll. 11-20);	identifying (S2), from a plurality of stored predetermined transmission protocols, a common transmission protocol of the vehicle communication apparatus (10) and the charging station communication apparatus (20) (charge controller 20 may be configured to charge the bus 10 using multiple different charge protocols - e.g., manufacturer’s proprietary protocol, SAE J1772, CHAdeMO, etc. When a charge cable 40 (connected to a charging system 60) is plugged into the charge port 16, the charge controller 20 detects the charge protocol used by the charging system 60, and selects the appropriate algorithm (and hardware) to use during the charging process) (Gerber, FIG. 3, col. 4, l. 65-col. 5, l. 7); and	transmitting, to the one of the vehicle communication apparatus (10) and the charging station communication apparatus (20), a data communication signal according to the common transmission protocol (with a close up reference to FIGS. 4A and 4B, when charge cable 40 is plugged into the charge port 16, the signals on each pin (24, 26, etc.) depend on the charge protocol used by the charging system 60) (Gerber, FIGS. 4A and 4B, col. 5, ll. 58-61).
	As to claim 3, Gerber discloses the method as claimed in claim 1, wherein the plurality of stored predetermined transmission protocols comprise protocols based on the ISO/IEC 61851-23 and ISO/IEC 61851-24, CHAdeMO, Powerline (PLC), Combined Charging System (CCS), Tesla standard, WLAN and/or GB/T standard (e.g., CHAdeMO and CCS) (Gerber, col. 4, ll. 53-54, col. 6, ll. 16-21).
	Regarding claim 4, Gerber discloses the method as claimed in claim 1, wherein the step for coupling the vehicle communication apparatus (10) to the charging station communication apparatus (20) couples the vehicle communication apparatus (10) to the charging station communication apparatus (20) wirelessly or by wire (e.g., by wire/cable - charge cable 40) (Gerber, col. 3, ll. 52-53).
	As to claim 5, Gerber discloses a vehicle communication apparatus (10) comprising (battery system 14) (Gerber, FIG. 3, col. 4, l. 8):	a first electronic communication device (11) (battery management system (BMS) 50, which couples to charging system 60 at charging station) (Gerber, FIG. 3, col. 4, ll. 22-23); and	a first detector device (12) (charge controller 20) (Gerber, FIG. 3, col. 4, ll. 29-31), which is designed to	detect a coupling of the first electronic communication device (11) to a charging station communication apparatus (20) (wherein more particularly as discussed above with respect to independent claim 5, the charge controller 20 may be configured to charge the vehicle (in the example of FIG. 3, a bus 10) using multiple different charge protocols. For example, the bus may be charged using charging systems that follow a manufacturer’s proprietary charge protocol and by charging systems that follow a different charge protocol (e.g., the industry standard SAE J1772 or CHAdeMO charge protocols). When a charge cable 40 (connected to a charging system 60) is plugged into the charge port 16, the charge controller 20 detects the charge protocol used by the charging system 60, and selects the appropriate algorithm (and hardware) to use during the charging process) (Gerber, FIG. 3, col. 4, l. 50-col. 5, l. 5);	identify, from a plurality of stored predetermined transmission protocols, a common transmission protocol of the charging station communication apparatus (20) (again, identifying from several potential protocols) (Gerber, FIG. 3, col. 4, l. 50-col. 5, l. 5) and	transmit, to the charging station communication apparatus (20), a data communication signal according to the common transmission protocol (again, as shown in FIGS. 4A and 4B, when charge cable 40 is plugged into the charge port 16, the signals on each pin (24, 26, etc.) depend on the charge protocol used by the charging system 60) (Gerber, FIGS. 4A and 4B, col. 5, ll. 58-61).
	Regarding claim 6, Gerber discloses the vehicle communication apparatus (10) of claim 5, wherein the first detector device (12) is designed to identify the common transmission protocol by using a voltage potential (by detecting a voltage on a proximity detection pin of the SAE J1772 connector) (Gerber, col. 2, ll. 12-13, col. 6, ll. 57-59).
	Regarding claim 7, Gerber discloses a charging station communication apparatus (20) having (again, charging station 60) (Gerber, FIG. 3, col. 5, l. 1):	a electronic communication device (21), which is couplable to a vehicle communication apparatus (10) (charge cable 40 with connector 42 for plugging into charge port 16) (Gerber, FIGS. 4A and 4B, col. 5, ll. 9-15); and	a detector device (22), which is designed to (again, charge controller 20, which although disclosed as part of bus 10, may alternatively be part of charging system 60 external to the bus 10) (Gerber, FIG. 3, col. 4, ll. 33-36)	detect a coupling of the electronic communication device (22) to a vehicle communication apparatus (10) (again, charge controller 20 may be configured to charge the vehicle (in the example of FIG. 3, a bus 10) using multiple different charge protocols. For example, the bus may be charged using charging systems that follow a manufacturer’s proprietary charge protocol and by charging systems that follow a different charge protocol (e.g., the industry standard SAE J1772 or CHAdeMO charge protocols). When a charge cable 40 (connected to a charging system 60) is plugged into the charge port 16, the charge controller 20 detects the charge protocol used by the charging system 60, and selects the appropriate algorithm (and hardware) to use during the charging process) (Gerber, FIG. 3, col. 4, l. 50-col. 5, l. 5),	identify, from a plurality of stored predetermined transmission protocols, a common transmission protocol of the vehicle communication apparatus (10) (again, identifying from several potential protocols) (Gerber, FIG. 3, col. 4, l. 50-col. 5, l. 5), and	transmit, to the vehicle communication apparatus (10), a data communication signal according to the common transmission protocol (again, as shown in FIGS. 4A and 4B, when charge cable 40 is plugged into the charge port 16, the signals on each pin (24, 26, etc.) depend on the charge protocol used by the charging system 60) (Gerber, FIGS. 4A and 4B, col. 5, ll. 58-61).
	Regarding claim, 8, Gerber discloses a charging station (2) having a charging station communication apparatus (20) as claimed in claim 7 (Gerber, Abstract, col. 2, ll. 60-62).
	Regarding claim 9, Gerber discloses the charging station (2) as claimed in claim 8, wherein the electronic communication device (21) is designed to set up a further communication connection to a further communication apparatus (30) (again, for coupling to battery management system (BMS) 50) (Gerber, FIG. 3, col. 4, ll. 22-25).
	Regarding claim 10, Gerber discloses the charging station as claimed in claim 8, wherein the charging station (2) is couplable to an energy supply system (3) (to a power grid) (Gerber, FIG. 3, col. 4, ll. 8-10), and the electronic communication device (21) is designed to set up a further communication connection to the energy supply system (3) coupled to the charging station (2) (again, AC current directed to the charging system 60 is converted into DC current in the charging system 60, and then directed to the charge port 16 through the charge cable 40) (Gerber, FIG. 3, col. 4, ll. 9-14).
Response to Arguments
15.	Applicant’s arguments, see pages 5-6, filed November 11, 2020, with respect to Claim Interpretation under 35 U.S.C. § 112(f) and Rejections of claims 5-10 under 35 U.S.C. §§ 112(a) and 112(b) have been fully considered but they are not persuasive.
	(A)	Applicant argues on pages 5 of Remarks, “In particular, the Office asserts that the claimed ‘set up a communication between the first communication device (11) and the charging station communication apparatus (20)’ of independent claim 5 is indefinite (and fails the written description requirement) because the Applicant’s specification fails to provide an acceptable algorithm (a detailed series of two or more steps)’ which describes how the claimed connection is set up. Office action dated 8/11/2020, pg. 7. While the Applicant respectfully disagrees, in the interest of advancing prosecution, the Applicant has herein amended the claims to clarify the claimed subject matter, removing the claim language in question and, thus, rendering the Office’s rejections moot” (Recited from page 5 of Remarks).	Applicant further argues on page 6 of Remarks, “The Office asserts that the claimed ‘wherein the first communication device (11) is designed to set up a communication connection…’ invokes mean-plus function under 112(f). While Applicant respectfully disagrees with the Examiner’s interpretation, Applicant has herein amended the term to recite ‘the first electronic communication device,’ which is not a generic placeholder as it is a known term to one of ordinary skill in the art. Applicant accordingly requests that the Office’s reverse its interpretation of the claims” (Recited from page 6 of Remarks).
	As to point (A), Examiner respectfully submits that Applicant has failed to overcome the rejections of claims 5-10 as the recited “first detector device 12” of independent claim 5 still recites a nonce term, - “device” - preceded by nonstructural modifiers - “first detector” - followed by functional language.  Moreover, no structure (e.g., processor, memory, wires, circuits, etc.) appears in the claim language which would preclude application of 112(f), and Applicant failed to amend the recited “detector device 12” to recite an “electronic detector device 12,” as was done to the recited “first electronic communication device 11”.  As well, the recited “detector device 22” of independent claim 7 also still recites a nonce term, - “device” - preceded by a nonstructural modifier - “detector” - followed by functional language, and again, no structure is present (e.g., processor, memory, wires, circuits, etc.) to preclude application of 112(f).  Again, to make the determination as to whether Applicant has elected to invoke 35 U.S.C. 112(f), the following three-prong test is applied:(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.	All of this was discussed in the interview conducted on November 9, 2020, whereupon Examiner noted several ways to Applicant by which the claim language may be amended to preclude Application under 112(f), as reflected in the interview summary mailed on 11/16/2020.  Thus, with the above piecemeal amendment made to certain terms, interpretation under 112(f) still applies (at least for part of independent claims 5 and 7, as 112(f) examination is conducted on a limitation-by-limitation basis, and not that of a claim-by-claim basis).	Therefore, Examiner respectfully submits that independent claims 5 and 7, along with dependent claims 6 and 8-10 still invoke interpretation under 35 U.S.C. 112(f) and are deficient under 35 U.S.C. 112(a) and 112(b).
16.	Applicant’s arguments with respect to claim(s) 1 and 3-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
17.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, a related prior art reference to Doppler et al. (USPGPUB 2011/0270476 A1) discloses an adapter apparatus having an interface for detecting internal vehicle operation data containing factors which report driving habits according to lifestyle, and an interface for detecting details related to the fluctuation of energy prices (See Doppler, Abstract).
18.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441